Title: To George Washington from Robert Adam, 14 February 1774
From: Adam, Robert
To: Washington, George



Sir
Alexandria Feby 14th 1774

In regard to your Design of importing Palantines into Virginia I beleve it would be attended with some difficulty from severall Circumstances, they are in generall much prejudiced against comeing into Virginia or Maryland as in either they are not allowed the same liberty of Concience in enjoying their own Religion, this Naturealy Inclines them more to Pensilvania, as

well as the Number of their Countrey men Allready settled in that Goverment, they are generally brought in there by Return ships that have Carryed Sugar or Rice to some port of Holland. And I am informed the[y] have not the same Liberty of transporting themselves they useually had, and that the same Number does not come to Pensila there formerly did, they are brought off now as it were by Stealth, and not suffered to bring any Effects with them—there are no Cargoes that can be shiped from this Countrey to Holld till they are first Landed in some port of England. As many of the Glassgow ships go there with Tobo, if you intended such a plan it would be best to engage one of them to bring them out, on the best terms you could they are generally put on Board at so much a freight a full grown person makes a freight under Sixteen years of Age three persons make two freights and Children in proportion, the Vessels make them pay I believe about Eight pound Sterling a freight after they come into this Countrey but if the Money was Advanced them in Holland I suppose better terms might be made perhaps between 4 or 5£ a freight, there would be a necessity for you to send a trusty Dutch Man or German home to engage the people & make them fully accquanted with the encouragement you intend them in Order to help to wipe of the generall Dissgust they have at comeing to this Countrey—but I should imagine the Scotch or Irish Farmer would Suit you as well & would be much easeyer gott in, many of them Might be gott here at this time, as they are much disstressed in their own Countrey—I shall endeavour to inform my self better of the Palantine Trade & inform you hereafter.
There is no Currant to be had in town nor D[ouble] Refined Sugar[.] I have sent two Loaves of Single Refd & a ps. Common ⟨Cheepe⟩ which I suppose will Answer the purpose you intend it. The Mollasses I bespocke for you some time ago is gone Mr Henly says Mr Washington was to Advise him in a day or two if he took it and not hearing from him dissposed of it, Capt. Conway has none I can gett you a Hhd from Mr Hartshorn, he says very good but I have not yet seen it, there is Reasins to be gott if they will do in place of the Currants. I am Resspectfully Sir Your Most Humb: Sert

Robert Adam



your boy has been detained a little as I have but just now received the letter, wc. he had me mention.

